Citation Nr: 1603261	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-30 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for PTSD with depression prior to September 16, 2009.

2.  Entitlement to separate ratings for depression and anxiety.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1961 to June 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico which granted entitlement to service connection for PTSD with an initial 50-percent rating, effective in April 2005.

A March 2011 rating decision awarded an increased initial rating for PTSD with depression from 50 to 100 percent, representing a total grant of benefits for this claim for the period beginning on September 16, 2009.  The Veteran continued his appeal for a total rating for the period December 2004 to September 15, 2009.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

In a July 27, 2015 decision, the Board granted an initial rating of 70 percent for PTSD for the period prior to September 16, 2009; and, granted a TDIU for the period December 29, 2004 to June 30, 2007.  The decision also denied a TDIU for the period July 1, 2007 to September 15, 2009.

In November 2015, the Board received the Veteran's Motion for Reconsideration of the July 2015 decision.  38 C.F.R. §§ 20.1000, 1001 (2015).  The basis of the request was that the Veteran in fact submitted a timely Notice of Disagreement (NOD) on the issues noted on the title page.  Subsequent review of the claims file revealed the documents which supported the Veteran's Motion.  In light of those factors, in the decision below, the July 27, 2015 Board decision will be vacated, solely as it related to the issues on the title page, upon the Board's own motion, for due process reasons.  See 38 C.F.R. § 20.200 (2015).


FINDINGS OF FACT

1.  In the Introduction of the July 27, 2015 rating decision, the Board declined to accept jurisdiction of the issue of entitlement to separate ratings for depression and anxiety on the basis of an absence of a NOD on the issue.

2.  The Veteran in fact filed a timely NOD, as noted in the February 2015 Statement of the Case (SOC).  

3.  The Veteran did not, however, perfect the appeal, but the Board waives that defect, in light of the initial error.

4.  From December 29, 2004 to September 15, 2009 the Veteran's PTSD with depression has been manifested by occupational and social impairment with deficiencies in most areas without total occupational and social impairment.  Any associated depression or anxiety pathology is included in the rating the Board allows.


CONCLUSIONS OF LAW

1.  The criteria to vacate the Board's July 27, 2015 decision as it related to the issue of the initial rating for PTSD for the period prior to September 15, 2009, to include entitlement to separate ratings for depression and anxiety, upon the Board's own motion, have been met.  38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.904(a) (2015).

2.  With resolution of all reasonable doubt in the Veteran's favor, the requirements for an initial evaluation of 70 percent, and no higher, for PTSD for the period prior to September 16, 2009 are met. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.3, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411.
 
3.  The requirements for separate ratings for depression and anxiety are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ §§ 3.159, 3.400, 4.1, 4.3, 4.7, 4.21, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c) . The Veteran's service treatment records and VA and private treatment records are in the claims file. The Social Security Administration  informed VA that it had no records related to the Veteran's retirement benefits.  Documents in the claims file reflect that the Veteran requested a formal hearing before an RO DRO reportedly held in April 2009, for which the transcript was not in the claims file. The October 2012 Board remand directed that any transcript extant be added to the claims file. In correspondence dated after the remand, the RO informed the AMC that no transcript or other record could be located, and any additional efforts to locate one would be futile.

Based on the evidence of record, the Board finds that a formal hearing was not in fact conducted but an informal conference. In documents submitted to the RO in April 2011, the Veteran asserted that he agreed with the DRO that he would accept an informal conference in lieu of a formal hearing in hopes that it would expedite the processing of his claim and appeal. The Veteran has asserted that the fact that a July 2011 Supplemental Statement of the Case (SSOC) referred to the August 2009 meeting as an informal hearing instead of an informal conference changes the essence of the situation. The Board rejects that assertion. In any event, there was no formal hearing for which a transcript would be related or associated. This does not resolve the matter, however, as neither were any notes or a synopsis of the conference produced.

The Board finds no prejudice to the Veteran as a result of the absence of a written synopsis of the August 2009 informal conference with the DRO. The Veteran's voluminous submissions to the RO and the AMC include all of the records he directed the DRO's attention to at the conference, and the fact that he provided copies to the DRO. Thus, while there is no written synopsis of the informal conference of record, the essence of the conference contents are in fact of record. The fact that the Veteran disputed or disagreed with the DRO's use of and decision based on those submissions does not change the fact that they are in fact of record in the claims file.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2)  as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that illuminated his testimony and insured that all relevant records were identified. There was a discussion of missing elements of the claims, and the hearing testimony led to the remand to obtain evidence that could substantiate the claims. Hence, the regulatory requirements, as interpreted by the Court in Bryant, were met.

In sum, there is no evidence of any additional assistance or notice that would be reasonably likely to assist the Veteran in substantiating the claims on appeal. Hence, the Board may address the merits of the appeal. 38 U.S.C.A. § 5103A(a)(2).

Vacation of July 27, 2015 Decision

The Board may vacate an appellate decision at any time upon request of an appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

Discussion

As noted earlier, in the July 27, 2015 Board decision, the Board observed that there was no indication that the issue of entitlement to separate ratings for depression and anxiety had previously been adjudicated or that a notice of disagreement was received; and, that the issue was also not certified to the Board.  An appeal consists of a timely written notice of disagreement, and after a statement of the case, a timely filed substantive appeal.  38 C.F.R. § 20.200.  The Board noted further that, in the absence of an NOD, the issue was not on appeal before the Board, as the SOC appeared to be the initial decision on the issue and the Veteran had not been informed of his appellate rights with regard to that decision.

Additional review of the claims file revealed a timely NOD.  Hence, the SOC was properly issued.  The Veteran did not, however, perfect the appeal of the issue by submitting a Substantive Appeal.  See 38 C.F.R. § 20.200.  Nonetheless, the Board waives that defect in light of the initial error as to the NOD.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding the filing of a substantive appeal is not a jurisdictional requirement and may be waived).  Hence, the Board vacates that part of the July 27, 2015 decision.

Increased Initial Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for an initial disability rating from the time a claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Rating Criteria

A 50-percent rating will be assigned for PTSD which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. DC 9411.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  Parenthetically, the Board notes VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in June 2012.  Hence, DSM-IV is still the governing directive for the Veteran's appeal.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Discussion

The VA outpatient therapy entries since December 2004 reflect that the Veteran has reported sleep impairment, occasional bad dreams or nightmares, irritability, and chronic frustration that fueled his anger, derepression, irritability, and social isolation.  Those records note that one of the chief sources of the Veteran's frustration was the VA claims process.  The medical evidence of record also shows that the Veteran's disability has not manifested with any psychotic symptoms such as hallucinations or delusions, to include his consistent denial of suicidal or homicidal ideation.  An August 2007 outpatient entry reflects that the Veteran endorsed passive suicide thoughts, but he denied any plan or intent.  In support of his denial, he also reported to his treating psychiatrist that he had given his guns away; and, that when he survived a near-drowning in an accident, he came to believe that he had a purpose in life.  So he would not take his own life.

The reports of the Veteran's private psychologist, Dr. C (PhD), beginning with her August 2005 evaluation report, are consistent with the Board's synopsis of the Veteran's PTSD symptomatology above.  Dr. C noted major depressive episodes, difficulty concentrating, and avoidance of social relationships-the Veteran lived in relative isolation.

The June 2013 VA PTSD examination report reflects that the examiner noted the Veteran's primary symptoms to be depressed mood, anxiety, suspiciousness, and near-continuous panic and depression.  

The evidence of record reflects that, since December 2004, with the exception of a November 2006 VA entry that assessed GAF 50, the Veteran's therapists and treating psychiatrist have consistently assigned Axis V GAF of 42-45.  The DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAFs of 42-45 are in the range of 41 to 50, and are indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

After review and assessment of the evidence of record, the Board finds that the Veteran's functional impairment due to his symptomatology more nearly approximated the criteria for a 70-percent rating rather than the assigned 50 percent.  38 C.F.R. §§ 4.3, 4.7, 4.10.  While reviewing the evidence of record, the Board determined that an affidavit of the Veteran's girlfriend, I.D., is illustrative of both why the Board finds for 70 percent and against a higher rating.

In her January 2008 affidavit, Ms I.D. noted that she met the Veteran in November 2006.  She focused the contents of her affidavit on the events of a vacation she spent with the Veteran in Mexico in March 2007.  In addition to describing the Veteran's general symptoms already noted by the Board, Ms I.D. related that during the three-week stay, the Veteran would have daily raging abusive episodes towards her, and he acted very controlling, and showed mood swings.  She also described how emotionally distant the Veteran was, and he had no interest or desire in socializing with others, as shown by his camping on a Mexican beach alone for months at a time to avoid others.

Ms I.D. attributed most of the Veteran's reported behavior to when he did not take his prescribed psychotropic medications.  The Board, however, considers her affidavit as first-hand evidence of the Veteran's symptomatology regardless of whether it is present only when the Veteran does not take his medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: sleep impairment marked by occasional nightmares, near-continuous depressed mood, anxiousness, impaired judgment and impulse control, suspiciousness, anger, irritability, and social isolation, and occupational impairment.  The Board finds that Veteran's impairment due to these symptoms are similar to many of those contemplated by the 70-percent rating the Board allows and-to a certain extent, even the assigned, lower, 50-percent rating.  See 38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, disturbances in motivation or mood, impaired judgment, and difficulty establishing and maintaining effective work and social relationships.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  Nonetheless, the Board finds the Veteran's impairment is reasonably compensated via a 70-percent rating.  38 C.F.R. §§ 4.1, 4.10.

The Board finds that a higher initial rating was not warranted prior to September 15, 2009.  The February 2006 outpatient entry shows the Veteran reported self-imposed isolation with thoughts of self-harm due to increased symptoms of depression due to his frustration with VA.  The examiner, however, noted that the Veteran reported that he had no feelings of self-harm the next day.  The Board also notes a June 2006 VA outpatient entry that notes the Veteran's reported acute symptoms of depression with rage.  He reported a 36-hour period where, for the third time since February 2006, he had felt out of control.  As noted, however, the evidence does not show that the intensity of those symptoms were chronic, as shown by the referenced November 2006 entry that assessed Axis V GAF of 50.  Following an April 2009 report of feeling suicidal while in Mexico, the Veteran's symptoms were assessed as chronic in the award of a total rating as of September 15, 2009.

Despite the serious impairment, the evidence of record, including statements from a sister and girlfriend, shows that the Veteran maintained a relationship with them, albeit impaired.  As discussed below he also managed to maintain self-employment as an attorney.  PTSD did not deprive him of his ability to function independently.  The evidence of record shows that he presented at all of his appointments alone, and he traveled alone to include international travel.  As the Veteran's outpatient therapy notes reflect, and as does Ms I.D.'s affidavit, he traveled alone to Mexico and other isolated camping locations.  Yes, he isolated and avoided interaction with others for the most part, but he was still able to make the trips and function alone.  Further, for the period prior to September 15, 2009, the Veteran was independent in his activities of daily living.

Another key facet of the Veteran's disability was the extent of his social impairment.  Although the evidence of record clearly shows his impairment was significant, it was not total.  The Board finds that the Veteran's ability to establish and maintain social relationships was not totally eliminated by his symptoms for the period prior to September 15, 2009.  Although the Veteran testified and asserted in his written submissions that he is estranged from siblings, to include a sister, he still maintained contact with her, though he did not visit her.  The Veteran's outpatient records reflect that he has never been married due to his fear of personal relationships, etc.  Nonetheless, the outpatient records also reflect the Veteran's consistent desire to enter into a relationship, which he in fact did with Ms I.D.  Entries dated in December 2006 and August 2007 note that he had a girlfriend.

To be sure, Ms I.D.'s affidavit sets forth in stark detail the social impairments under which the Veteran labored.  In addition to the Veteran's anger outbursts and threatening words, Ms I.D. stated that he rarely accepted social invitations from her friends.  She summed up the situation as, "Walt's psychological behavior is a serious obstacle to developing a relationship; but I still love him for all his other good qualities."  In sum, the Board finds that there was not total impairment.

The Board also finds that the Veteran's occupational impairment was not total, as shown by the fact that the Veteran worked during the period prior to September 15, 2009.  Hence, total impairment during that period is not shown by the evidence of record.

In light of all of the above, the Board finds that, for the period prior to September 16, 2009, the Veteran's PTSD more nearly approximated the criteria for a 70-percent rating, but the preponderance of the evidence was against a higher rating.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, DC 9441.

The above discussion sets forth the fact that depression and anxiety were in fact part of the Veteran's PTSD symptomatology.  Hence, he is compensated for all of the symptoms associated with his disability.  Thus, separate ratings are not indicated.  See generally Esteban v. Brown, 6 Vet. App. 259 (1994).

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The rating criteria for PTSD contemplate the level of occupational and social impairment regardless of the precise symptoms causing that impairment.  This means that the rating criteria contemplated the Veteran's PTSD disability; and, that the Veteran's disability picture was not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, there is no factual basis for a referral for consideration of a total rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Further, the Board finds that the allowed 70-percent rating compensates the Veteran, to the extent practical, for his earning impairment due to his PTSD for the period on appeal.  38 C.F.R. § 4.1.


ORDER

The July 27, 2015 Board decision, solely as it related to the issues of entitlement to an initial rating higher than 50 percent for the period prior to September 16, 2015; and, entitlement to a separate rating for depression and anxiety, is Vacated.

Entitlement to an initial evaluation not to exceed 70 percent for PTSD with depression inter alia, for the period prior to September 16, 2009 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate rating for depression and anxiety is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


